DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse and confirmed in the reply filed on 08/01/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-15, 17-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 2014/0066532) as evidenced by Barton (Barton. Allan M.F. (1991). CRC Handbook of Solubility Parameters and Other Cohesion Parameters, Second Edition. CRC Press.).
Combs teaches a method for producing foam boards, the method comprising: providing an A-side reactant stream comprising an organic polyisocyanate; providing a B-side reactant stream that includes an aromatic polyester polyol, a hydrocarbon blowing agent such as isopentane, and other additives; and mixing the A-side and B-side reactant streams to produce a foam-forming composition (See [0001]; [0030]-[0060]; [0066]-[0072]). Where isopentane is used, the foam-forming mixture is substantially devoid n-pentane and cyclopentane as claimed. The other additives may include acetone and methyl formate (See [0046]), which are a ketone and an ester, respectively, and each read on the instantly claimed blowing agent additive having a Hansen Solubility Parameter (δt) greater than 15 0.5. Regarding the density of the foam, Combs teaches foams with densities less than 1.8 lbs/ft3 (See [0051]; Tables). Regarding the limitation “wherein the blowing agent mixture includes at least 60 wt% isopentane,” Combs teaches that the isopentane may be present in amounts up to 5% by weight (See [0045]; [0049]-[0051]) and that the additive may be present in amounts up to 2% by weight (See [0050]).  Within these ranges there are many values which satisfy the claimed range. For example, if there is 4 wt% isopentane and 1 wt% additive in the total composition, the resulting blowing agent mixture (which includes only the isopentane and additive) would be 80 wt% isopentane and 20 wt% additive, which meets the claim. The selection of the particular amounts of isopentane and additive from within the ranges of Combs would have been a routine matter for one of ordinary skill in the art, such that the selection of particular values that fall within the claimed ranges would have been obvious at the time of filing.
While Combs does not expressly disclose the δt values for the additives, these parameters are inherent to the additives and are known in the art. Barton teaches that acetone has a δt value of about 20 MPa0.5 (See Tables 16, 16a, and 21) and that methyl formate has a δt value of 20.7 MPa0.5 (See Table 16).
Regarding claims 2-4 and the facer and heating step of claim 20, Combs teaches that foams may be deposited on a facer and heated to form a board within a laminator (See [0072]).
Regarding claims 5-6, Combs teaches specific examples in Table 1 which meet the claims. Example 3, for instance, teaches 2.09 parts by weight methyl formate (MF) and 25.87 parts by weight polyol, which is equal to 8 parts by weight blowing agent additive per 100 parts by weight polyol. Other examples in the Table also meet the claims.
Regarding claims 7-8, Combs teaches that the isopentane may be present in amounts up to 5% by weight (See [0045]; [0049]-[0051]) and that the additive may be present in amounts up to 2% by weight (See [0050]).  Within these ranges there are many values which satisfy the claimed ranges. For 
Regarding claims 9-10, Combs does not expressly disclose the index of the foam. However, since Combs teaches the same method steps utilizing the same ingredients combined in the same order in the same amounts, it is reasonable to conclude that the resulting product would have substantially the same properties, such as index. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing that boards produced by the method of Combs would have index values in the instantly claimed range.
Regarding claims 11 and 13-14, acetone and methyl formate have δt values of about 20 MPa0.5 and 20.7 MPa0.5, respectively.
Regarding claim 15, both acetone and methyl formate have boiling points less than 150°C.
Regarding claims 17-18, Combs teaches that the isopentane may be present in amounts up to 5% by weight (See [0045]; [0049]-[0051]) and that the additive may be present in amounts up to 2% by weight (See [0050]).  Within these ranges there are many values which satisfy the claimed ranges. For example, if there is 4 wt% isopentane and 1 wt% additive in the total composition, the resulting blowing agent mixture (which includes only the isopentane and additive) would be 80 wt% isopentane and 20 wt% additive, which meets the claims. The selection of the particular amounts of isopentane and additive from within the ranges of Combs would have been a routine matter for one of ordinary skill in the art, such that the selection of particular values that fall within the claimed ranges would have been obvious at the time of filing.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-11, 13-15, 17-19, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 9, 14-15, 17-20, 24-25, 28-31, and 40-42 of copending Application No. 16/492,487 in view of Combs (US 2014/0066532). The instant claims recite limitations with regard to specific amounts of isopentane and additive. While the claims of 16/492,487 do not utilize isopentane and additive in the claimed relationship, the use of these to form a blowing agent mixture was known in the art, as taught by Combs, and would have been obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1-11, 13-15, 17-19, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15, and 18-19 of copending Application No. 15/925,592 in view of Combs (US 2014/0066532). The instant claims recite limitations with regard to specific amounts of isopentane and additive. While the claims of 15/925,592 do not utilize isopentane and additive in the claimed relationship, the use of these to form a blowing agent mixture was known in the art, as taught by Combs, and would have been obvious.
This is a provisional nonstatutory double patenting rejection.

s 1-11, 13-15, 17-19, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-12, 14-18, 23 and 25-27 of copending Application No. 15/602,852 in view of Combs (US 2014/0066532). The instant claims recite limitations with regard to specific amounts of isopentane and additive. While the claims of 15/602,852 do not utilize isopentane and additive in the claimed relationship, the use of these to form a blowing agent mixture was known in the art, as taught by Combs, and would have been obvious
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but are not persuasive.
Applicant argues that inconsistent teaching within Combs relative to density and blowing agent amounts undermine the entire Combs reference such that one of ordinary skill in the art could not reasonably expect any success within the teachings of Combs. Examiner respectfully disagrees. The applicant has not shown which specific teachings of Combs related to density and blowing agent amounts are inconsistent. Even assuming that there was some instance of inconsistency within the teachings of Combs, such an inconsistency does not mean that the entire reference should be discounted as irrelevant. Examiner maintains that one of ordinary skill in the art could rely on the teachings of Combs to create foam boards with likely success.
Applicant argues that one of ordinary skill in the art would not arrive at the instantly claimed invention based upon the teachings of Combs because one of ordinary skill in the art would be required to pick and choose among various elements of Combs to arrive at the claimed invention. Examiner respectfully disagrees. It is well within ordinary skill in the art to select specific amounts of various ingredients to arrive at boards with desired properties. The ingredients used in the instant claims are 
Applicant argues that the specific formulation claimed provides unexpected results, and relies on the affidavit filed 12/01/2020 to establish such results.
In the affidavit, applicant states that it is unexpected to be able to use isopentane alone as a blowing agent. This is not persuasive because Combs specifically states that isopentane is suitable for use as a blowing agent in at least paragraph [0045].
Applicant also states in the affidavit that “the presence of acetone (i.e. a blowing agent additive)…allows for the use of isopentane as the only pentane isomer.” Applicant goes on to state that the mechanism associated with this observation is not understood but that it is reasonable to conclude that any additive with a Hansen Solubility Parameter within the claimed range (which could conceivably include thousands of additives) should behave in identical fashion. Applicant admits that the mechanism associated with the use of acetone is not understood but then asserts that it is reasonable to expect that the vast number of additives which have a Hansen Solubility Parameter greater than 15 would somehow all allow for the same results as acetone. The applicant has not provided any experimental data which supports this conclusion. It is unclear how the applicant can reasonably conclude that any additive with a Hansen Solubility Parameter within the claimed range would behave in the same fashion as acetone, particularly where the mechanism by which acetone and isopentane work together is admittedly not understood by the applicant. Furthermore, if the only requirement for success is that the additive has a Hansen Solubility Parameter in the claimed range, Combs explicitly teaches many such additives such that one of ordinary skill in the art would certainly be motivated to use them alongside the isopentane taught by Combs. Combs even states that methyl formate, which has a solubility parameter in the claimed range, is most preferred (See [0046]). To state that one of ordinary skill in the art would not employ or at least be motivated to try the most preferred compound taught by Combs is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARSON GROSS/Primary Examiner, Art Unit 1746